     Case 2:18-cv-01427-GMN-DJA Document 34 Filed 05/18/20 Page 1 of 3




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA
8
                                                   ***
9     ROBERT WALSH,                                  Case No. 2:18-cv-01427-GMN-DJA

10                                       Petitioner, ORDER
11           v.
12
      JAMES DZURENDA, et al.,
13
                                     Respondents.
14

15          This action is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §
16   2254 by Nevada state prisoner Robert Walsh. On April 17, 2020, this court granted
17   petitioner’s motion for counsel and appointed the Federal Public Defender to represent
18   petitioner in this action (ECF No. 32). On May 14, 2020, Ron Y. Sung of the Federal
19   Public Defender’s Office appeared on behalf of petitioner (ECF No. 33). The court now
20   sets a schedule for further proceedings in this action.
21          IT IS THEREFORE ORDERED that counsel for petitioner meet with petitioner as
22   soon as reasonably possible, if counsel has not already done so, to: (a) review the
23   procedures applicable in cases under 28 U.S.C. § 2254; (b) discuss and explore with
24   petitioner, as fully as possible, the potential grounds for habeas corpus relief in
25   petitioner’s case; and (c) advise petitioner that all possible grounds for habeas corpus
26   relief must be raised at this time in this action and that the failure to do so will likely
27   result in any omitted grounds being barred from future review.
28
                                                     1
     Case 2:18-cv-01427-GMN-DJA Document 34 Filed 05/18/20 Page 2 of 3




1           IT IS FURTHER ORDERED that petitioner has 90 days from the date of this

2    order to file and serve on respondents an amended petition for writ of habeas corpus, if

3    any.

4           IT IS FURTHER ORDERED that respondents have 45 days after service of an

5    amended petition within which to answer, or otherwise respond to, the amended

6    petition. If petitioner does not file an amended petition, respondents have 45 days from

7    the date on which the amended petition is due within which to answer, or otherwise

8    respond to, petitioner’s original petition. Any response filed should comply with the

9    remaining provisions below, which are entered pursuant to Habeas Rule 5.

10          IT IS FURTHER ORDERED that any procedural defenses raised by respondents

11   in this case be raised together in a single consolidated motion to dismiss. In other

12   words, the court does not wish to address any procedural defenses raised herein either

13   in seriatum fashion in multiple successive motions to dismiss or embedded in the

14   answer. Procedural defenses omitted from such motion to dismiss will be subject to

15   potential waiver. Respondents should not file a response in this case that consolidates

16   their procedural defenses, if any, with their response on the merits, except pursuant to

17   28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

18   respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they

19   should do so within the single motion to dismiss not in the answer; and (b) they should

20   specifically direct their argument to the standard for dismissal under § 2254(b)(2) set

21   forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no

22   procedural defenses, including exhaustion, should be included with the merits in an

23   answer. All procedural defenses, including exhaustion, instead must be raised by

24   motion to dismiss.

25          IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

26   must specifically cite to and address the applicable state court written decision and state

27   court record materials, if any, regarding each claim within the response as to that claim.

28
                                                  2
     Case 2:18-cv-01427-GMN-DJA Document 34 Filed 05/18/20 Page 3 of 3




1           IT IS FURTHER ORDERED that, if and when respondents file an answer or

2    other responsive pleading, petitioner will have 30 days after service of the answer or

3    responsive pleading to file and serve his response.

4           IT IS FURTHER ORDERED that any additional state court record exhibits filed

5    herein by either petitioner or respondents be filed with a separate index of exhibits

6    identifying the exhibits by number. The CM/ECF attachments that are filed also must be

7    identified by the number or numbers of the exhibits in the attachment.

8           IT IS FURTHER ORDERED that, at this time, the parties shall send courtesy

9    copies of any responsive pleading and all INDICES OF EXHIBITS ONLY to the Reno

10   Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400 S.

11   Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the

12   outside of the mailing address label. No further courtesy copies are required unless

13   and until requested by the court.

14

15          DATED: 15 May 2020.

16

17                                                    GLORIA M. NAVARRO
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25
26

27

28
                                                  3
